Case 1:20-cv-25231-RNS Document 22 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-25231

  DOUG LONGHINI,

           Plaintiff,
  v.

  DADE PLAZA NORTH, LLC; WING
  TEAM, LLC; and SUBWAY 30425, INC.,

          Defendants.
  ______________________________________/


                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, DOUG LONGHINI, and Defendant, WING TEAM, LLC, hereby advise the Court

  that the parties have reached an agreement in principle to settle the instant case pending execution

  of a Settlement Agreement. The parties will file a Stipulation dismissing this Action with prejudice

  once the settlement agreement is executed, which they reasonably expect to do no later than 30

  days from the date of this Notice. Accordingly, the Parties, respectfully request that the Court

  vacate all currently set dates and deadlines with regard to Defendant, WING TEAM, LLC. only.

         Respectfully submitted this 23rd day of February, 2021.


   /s/ Anthony J. Perez                             /s/ Todd W. Shulby
   ANTHONY J. PEREZ                                 Todd W. Shulby
   GARCIA-MENOCAL & PEREZ, P.L.                     Todd W. Shulby, P.A.
   4937 S.W. 74th Court, Unit #3                    1792 Bell Tower Lane
   Miami, FL 33155                                  Weston, Florida 33326
   Telephone: (305) 553- 3464                       Telephone: (954) 530-2236
   Facsímile: (305) 553-3031                        Facsimile: (954) 530-6628
   Primary Email: ajperezlaw@gmail.com;             E-mail: tshulby@shulbylaw.com
   aquezada@lawgmp.com                              Attorneys for Defendant, WING TEAM, LLC.
   Attorney for Plaintiff
Case 1:20-cv-25231-RNS Document 22 Entered on FLSD Docket 02/23/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record on this 23rd, day of February 2021.

                                                       Respectfully submitted,

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 S.W. 74th Court, No. 3
                                                       Miami, FL 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mail: bvirues@lawgmp.com
                                                       aquezada@lawgmp.com;
                                                       crodriguez@lawgmp.com;

                                                       By: /s/ Anthony J. Perez____
                                                             ANTHONY J. PEREZ
